       Case 1:19-cr-00725-JPO Document 156-4 Filed 12/22/20 Page 1 of 1




From: John Dowd <john@johnmdowd.com>
Date: October 8, 2019 at 7:06:25 AM EDT
To: Jay Sekulow <Sekulow.jay@gmail.com>, Victoria Toensing
<vt@digenovatoensing.com>, Rudy Giuliani <JoAnn.Zafonte@giulianipartners.com>, Jane
Raskin <jraskin@raskinlaw.com>, Joseph diGenova <jd@digenovatoensing.com>, Kevin
Downing <kevindowning@kdowninglaw.com>, "Jon A. Sale"
<jon.sale@nelsonmullins.com>, "Martin R. Raskin" <mraskin@raskinlaw.com>, John Dowd
<john@johnmdowd.com>

Subject: Query?

We are sending a letter to the intel committee to eliminate any doubt that Igor and Lev will
appear to answer questions because we are not prepared to do so.

We are tempted to take on a challenge to the legitimacy of the inquiry without all the bells
and whistles. It would help to know if the Boss/WH is going to challenge. I hope.

This is a huge opportunity to educate the public about the stupidity of Nancy’s folly and the
fake WB. By the way McCollough has left the Compass Rose over pangs of conscience
regarding the handoff to Schifty. ( not enough to serve the public interest)

Turn the hounds loose! John M Dowd
